Citation Nr: 0204966	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-32 485A	)	DATE
	)
	)


THE ISSUE

Whether a February 1955 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1945, from June 1945 to August 1946, and from August 1950 to 
October 1951.

This matter comes before the Board based on a CUE motion as 
to a Board decision of February 21, 1955, insofar as this 
decision denied increased ratings for service-connected 
residuals of a shell fragment wound of the right arm and a 
right hip disability.

This case was previously before the Board in June 2000, at 
which time the Board found that the prior decision of 
February 1955 was not undebatably erroneous.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a July 2001 
Order, the Court vacated and remanded the Board's decision 
pursuant to a Joint Motion.


FINDINGS OF FACT

1.  The February 1955 Board decision correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.

2.  To the extent error was committed in the February 1955 
Board decision, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The February 1955 Board decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran contends that the February 1955 
Board decision, insofar as this decision denied increased 
ratings for service-connected residuals of a shell fragment 
wound of the right arm and a right hip disability, was the 
product of CUE.  Among other things, he has contended that 
the decision contained CUE in that it failed to consider and 
apply the provisions of 38 C.F.R. § 4.72.

The record reflects that the veteran's claims folder was 
destroyed by fire and had to be rebuilt.  Among other things, 
additional copies of the veteran's service medical records 
were obtained.  The envelope containing these records shows 
that it was received by the Department of Veterans Affairs 
(then Veterans Administration) (hereinafter, "VA") in March 
1954.

The service medical records reflect, in part, that he 
sustained shell fragment wounds in November 1950 while on 
active duty in Korea.  He was found to have received grenade 
fragments in the elbow and arm, right chest and right side.  

A January 1952 VA surgical and orthopedic examination noted 
two scars, GSW, on the lateral aspect of the right hip, one 
inch below the iliac crest, two inches apart.  One was 1/2 
inch, and the other was 3/4 inch in diameter.  There were found 
to be non-adherent.  It was also noted that the veteran 
reported that the foreign bodies were not removed.  With 
respect to the right arm, it was noted that on the posterior 
upper aspect of this arm, in the lower one-third, there were 
eight scars, GSW, over an area 4 inches vertical by 2 inches 
wide.  Further, it was noted that the scars varied from 1/4 
inch to 1/2 inch in diameter, nonadherent.  In addition, the 
veteran reported that the foreign bodies were removed.  
Nevertheless, he also reported that his arm would get tired 
occasionally.  Diagnoses following examination included 
scars, GSW, right chest, right hip, and right upper arm, 
mildly symptomatic; foreign bodies retained chest and hip.

Service connection was established for, among other things, 
scars, shrapnel, right arm, with fractures ulna and radius, 
Muscle Group VII, major; and scars, shrapnel, right hips 
region, Muscle Group XII, by an April 1952 rating decision.  
These disabilities were assigned ratings of 30 percent and 10 
percent, respectively, effective October 4, 1951.  It is 
noted that service connection was also established for 
additional disabilities by this decision, resulting in a 
combined rating of 70 percent.

The veteran underwent a new VA medical examination in April 
1954.  Among other things, it was noted that the veteran 
received shrapnel wounds of the right arm, chest, and right 
hip area in November 1950.  On examination, his gait was 
found to be normal, with no limp.  Examination of the right 
upper extremity showed six circular scars varying from 1/2 inch 
to 1/2 inch in size on the posterior aspect of the arm in the 
lower third.  These scars were all found to be healed, and 
not attached to the underlying tissue.  Range of motion for 
both the right elbow and right knee was found to be normal.  
In addition, there was no atrophy of the right upper 
extremity, and no neurological changes were demonstrated.  
There was a 1 inch oval scar and a 1/2 inch oval scar at the 
level of the iliac crest and the right mid axillary line.  
Both of these scars were found to be well-healed and not 
attached to the underlying tissue.  Examination of the right 
lower extremity showed no atrophy or weakness.  Further, the 
thighs and calves were found to be equal in circumference.  
Range of motion for the right hip was found to be normal.  
Moreover, there was good muscle and power in the right lower 
extremity.  No sensory disturbances were demonstrated.  Both 
knee and ankle jerks were equal and active bilaterally.  X-
rays of the right humerus revealed no evidence of any 
abnormality of the right elbow region.  Diagnoses following 
examination included residuals of shrapnel wounds of the 
right arm, right flank.

A June 1954 rating decision noted the fact that the veteran's 
claims folder had been completely destroyed by fire, and 
detailed the sources from which the evidence had been 
obtained to rebuild the folder.  In addition, this decision 
noted the results of the April 1954 VA medical examination.  
This decision, among other things, reduced the assigned 
rating for the veteran's shrapnel wound residuals of the 
right arm to 10 percent, effective August 3, 1954, while the 
10 percent rating for the right hip residuals was confirmed 
and continued.  It is noted that with this decision, the 
disability was identified as scars, shrapnel, right arm, 
muscle group VII; it no longer included fractures of the ulna 
and radius.  As a result of this rating decision, the 
veteran's overall combined rating was reduced to 50 percent, 
effective August 3, 1954.  In the cover letter informing the 
veteran of this decision, it was stated that this reduction 
in his overall disability rating was due to the fact that an 
improvement had been shown in his condition.  The veteran 
appealed this decision to the Board.

The Board's February 1955 decision noted that the veteran had 
been discharged from service pursuant to the findings of a 
Physical Evaluation Board, and included a summary of the 
circumstance of and treatment for his in-service shell 
fragment wounds which was consistent with his service medical 
records.  In addition, the Board noted the results of the 
April 1954 VA examination.  The Board's decision further 
stated that it had "reviewed all of the clinical and other 
data relating to the degree of disability resulting from the 
wound residuals and other service-connected conditions."  
Based on this review, the Board found that ratings in excess 
of the combined disability rating of 50 percent that was 
presently assigned, were not warranted under the "applicable 
Schedular provisions" of the 1945 Schedule for Rating 
Disabilities.

In a statement submitted in May 2000 by the veteran's then 
accredited representative, it was contended that the Board's 
decision of February 1955 erred by not applying the proviso 
of 38 C.F.R. § 4.71a, Diagnostic Code 5317 at a moderate 
evaluation.  It was also contended that inasmuch as the 
veteran's entire claims folder was destroyed in a fire, it 
was impossible to determine if the service medical records in 
possession of the Agency of Original Jurisdiction were 
complete.  Further, it was noted that the veteran asserted, 
in essence, that the shell fragment wounds in question must 
have resulted in additional disability, to include Muscle 
group XVII injury, given the anatomical location of the 
entrance and exit wound scars.  Moreover, it was argued that, 
under 38 C.F.R. §§ 4.55, 4.56, and 4.71, the injuries to two 
Muscle Groups (XIV and XVII: Diagnostic Codes 5314 and 5317) 
warranted an increase to the next highest evaluation of 20 
percent.  In addition, it was indicated that the provisions 
of 38 C.F.R. §§ 4.3 and 4.7 also warranted a higher rating.  

In the July 2001 Joint Motion to the Court, it was contended 
that the Board's June 2000 decision contained inadequate 
reasons and bases in concluding that the February 1955 
decision did not contain CUE.  This Joint Motion noted that 
neither the April 1954 VA medical examination nor the June 
1954 rating decision mentioned review of the veteran's 
service medical records.  It also stated that the Board's 
February 1955 decision did not mention the evidence relied on 
to make its determination that the reduction of the veteran's 
condition was proper.  As such, it was contended that it was 
not clear from the record whether the regional office (RO) 
and the VA examiner simply failed to identify their review of 
the veteran's service medical records, or whether the service 
medical records were not a part of the veteran's claims file 
in light of the destruction of the claims file in 1953.  It 
was asserted that if it was the latter it would constitute a 
situation where the correct facts were not known to the 
adjudicator as opposed to a mere disagreement with how the 
facts were weighed.

Following the Court's Order, the Board sent correspondence to 
the veteran's attorney in November 2001 to provide him with 
the opportunity to present additional evidence and argument 
on behalf of the veteran, and that he had 90 days from the 
date of the letter in which to do so.  Later that same month, 
the attorney responded that the veteran intended to submit 
additional argument in this case, and to please keep the 
record open for that purpose.  However, no subsequent 
argument in support of the veteran's CUE motion appears to 
have been submitted.


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403, set 
forth what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board notes that the original version of Rule 1404(b) (38 
C.F.R. § 20.1404(b)), stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Instead, the appellant's motion is 
to be dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  Accordingly, the Board 
issued an interim rule, effective July 10, 2001, which 
revised Rule 1404(b) as follows:

Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35902-35903 (July 10, 2001).

At the time of the Board's February 1955 decision, the 
veteran's right arm was evaluated pursuant to Diagnostic Code 
5307, while the right hip was evaluated under Diagnostic Code 
5314.  Under the Schedule in effect at that time, Diagnostic 
Code 5307 provided that a 30 percent rating was indicative of 
moderately severe impairment of Muscle Group VII (muscles of 
the major forearm and hand), while a 10 percent rating was 
indicative of moderate impairment.  Similarly, Diagnostic 
Code 5314, for Muscle Group XIV, provided that a 30 percent 
rating was warranted for moderately severe impairment of the 
anterior thigh group muscles, and a 10 percent rating was 
indicative of moderate impairment.  It is also noted that 
Diagnostic Code 5312, which evaluated Muscle Group XII, 
provided that a 20 percent rating was warranted for 
moderately severe impairment of anterior muscles of the leg, 
while a 10 percent rating was warranted for moderate 
impairment.  See Schedule for Rating Disabilities (1945).

The Schedule for Rating Disabilities also provided, at the 
time of the February 1955 decision, that a moderate muscle 
injury was reflective of a through and through or deep 
penetrating wound of relatively short track with objective 
findings of moderate loss of deep fascia or muscle substance 
or impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  A moderately severe injury was 
reflective of a through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Objective findings included moderate loss of deep fascia to 
palpation or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  See Schedule for Rating Disabilities, pp. 18-19, 44-48 
(1945).

Compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

As an additional matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the Court held 
that the provisions of the VCAA were not applicable to CUE 
motions regarding prior Board decisions.


Analysis.  In the instant case, the Board finds that the 
prior Board decision of February 21, 1955, which denied 
increased ratings for service-connected residuals of a shell 
fragment wound of the right arm and a right hip disability, 
was not the product of CUE, as that decision correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.  
Moreover, to the extent error was committed in the February 
1955 Board decision, the evidence does not show that, had it 
not been made, it would have manifestly changed the outcome; 
it is not absolutely clear that a different result would have 
ensued.

As noted above, it has been contended that 38 C.F.R. 4.72 was 
incorrectly applied in the February 1955 Board decision.  
Since the schedule was not codified until 1964, this 
contention will be considered in the context of the 1945 
Schedule for Rating Disabilities which was extant and 
applicable in February 1955.  

The Board acknowledges that the veteran's assertion that a 
"compound comminuted fracture" with muscle damage establishes 
severe muscle injury is correct, even under the 1945 rating 
schedule.  However, the veteran's service medical records 
reflect a change in his diagnosis to show that any fracture 
of the right arm was at most, "simple," without indication of 
muscle damage.  In fact, the February 1955 decision reflects 
that the Board noted that X-ray studies of the veteran's 
right elbow and lower humerus during service revealed no 
evidence of bone or joint pathology.  

It has also been asserted that the provisions of 38 C.F.R. 
§§ 4.3 and 4.7 warranted a higher rating.  The Board notes 
that, under the current regulations, 38 C.F.R. § 4.3 provides 
that VA must resolve any reasonable doubt regarding the 
degree of disability in favor of the claimant, while 
38 C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Thus, in essence, the 
contention appears to be that the February 1955 decision 
contained CUE in that it did not resolve all reasonable doubt 
in favor of the veteran.  However, it has been held that, in 
determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for 
application.  See Russell v. Principi, 3 Vet. App. 310, 314 
(1992) (en banc); see also Yates v. West, 213 F.3d 1372 
(2000).  

It has been further contended that the provisions of 38 
C.F.R. § 4.55 mandated a higher rating, in that the shell 
fragment wound involved two muscle groups in the same 
anatomical region.  Specifically, it was contended that there 
was damage to both muscle groups XIV and XVII, as shown by 
the presence of entrance and exit scars.  However, nothing in 
the medical evidence on file at the time of the February 1955 
Board decision states that the shell fragment wound did in 
fact affect both of these muscle groups.  While scarring was 
noted on the right arm, there is no specific medical finding 
in the evidence then of record that this represented entrance 
and exit scaring.  Thus, the evidence at the time of the 
February 1955 Board decision did not show that the veteran 
was undebatably entitled to a higher rating under the 
provisions of 38 C.F.R. § 4.55(e).

As mentioned above, the Joint Motion stated that neither the 
April 1954 VA medical examination, nor the June 1954 rating 
decision, appears to have specifically stated that the 
veteran's service medical records were reviewed.  However, 
the Joint Motion itself acknowledged that the Court has noted 
that it was not until February 1990 that ROs were required to 
list "a summary of the evidence considered."   Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996); Dolan v. Brown, 9 Vet. 
App. 358, 362 (1996).  (Emphasis added).  Moreover, the Board 
points out that the Federal Circuit held in Gonzales v. West, 
218 F.3d 1378 (Fed. Cir. 2000) that "absent specific 
evidence indicating otherwise, all evidence contained in the 
record at the time of the RO's determination ... must be 
presumed to have been reviewed by the Department of Veterans 
Affairs, and no further proof of such review is needed."  
The Federal Circuit explicitly rejected the view that all 
evidence must be discussed.  Rather, it was held that an 
adequate "review" of the record did not require an 
explanation in the RO decision of the impact or lack thereof 
of every piece of evidence of record.  Here, as noted above, 
the envelope containing the duplicate copies of the veteran's 
service medical records was received by VA in March 1954.  
Thus, this evidence was on file at the time of the June 1954 
rating decision.  Since there is no specific evidence 
indicating otherwise, it must be presumed that it was 
reviewed at the time of the June 1954 rating decision.  

The Board also noted that the June 1954 rating decision was 
subsumed by the Board's February 1955 decision.  With respect 
to the Board's decision, even if the Federal Circuit's 
holding in Gonzales, supra, were not applicable, the February 
1955 decision included a summary of the circumstance of and 
treatment for the veteran's in-service shell fragment wounds 
which was consistent with his service medical records.  The 
Board also noted that the veteran had been discharged 
pursuant to a Physical Evaluation Board.  In short, it is 
clear that the Board's February 1955 decision did include a 
review of the veteran's service medical records.  

The February 1955 Board decision also summarized the findings 
of the April 1954 VA medical examination.  As already 
mentioned, the examiner did not specifically state that the 
veteran's service medical records had been reviewed in 
conjunction with the examination.  However, the focus of this 
examination was upon the current severity of the service-
connected shell fragment wound residuals, and there is 
nothing in the record at the time of the February 1955 Board 
decision to suggest that the objective medical findings made 
at the examination concerning this severity were not 
accurate.  Therefore, the Board's decision included both a 
review of service medical records regarding the nature of the 
initial injury, as well as the objective medical evidence 
concerning the then current severity of the service-connected 
residuals.  Accordingly, the correct facts were known to the 
adjudicator (i.e., the Board) at the time of the February 
1955 decision.  

While the Board did not recount its review of each individual 
rating in the February 1955 decision, the Board did state 
that the combined disability rating was appropriate.  
Further, the Board noted in the February 1955 decision that 
there was no clinical evidence or "other data" to show that 
the veteran's right arm disability or right hip disability 
was of more than a moderate degree.  The Board acknowledges 
that a more detailed analysis could have been provided in 
support of this decision.  Nevertheless, the Board's failure 
to discuss each rating was not CUE because it would not have 
manifestly changed the outcome of the decision had the Board 
elaborated further; i.e., to the extent this was error, it is 
not absolutely clear that a different result would have 
ensued had it not been made.  38 C.F.R. § 20.1403(c).

The Board also acknowledges that the June 1954 rating 
decision reduced the rating for the veteran's service-
connected residuals of a fracture of the right arm from 30 
percent to 10 percent, and that the law in effect at the time 
required the Board to discuss whether there was a change in 
the physical condition of the right arm disability, and that 
it was error for the Board's failure to do so.  See 
Regulation No. 2[a], pt. II, par. III; Department of Veterans 
Affairs Regulations 1009[e]; effective January 25, 1936 to 
December 31, 1957.  Further, while 38 C.F.R. § 3.344 did not 
exist in 1955, that regulation's predecessor, VA Regulations 
And Procedures (R&PR) 1172(A) (effective July 10, 1942), 
contained language that was substantially similar to that 
contained in the current regulation.  The pertinent portions 
of R&PR 1172(A) stated that:

Examinations less full and complete than 
those on which payments were authorized 
or continued, will not be used as the 
basis of reduction.  The type of disease, 
and the relationship between the former 
diagnosis and findings and the new 
diagnosis and findings must be closely 
examined.  Ratings on account of diseases 
subject to temporary or episodic 
improvement, e.g., manic-depressive or 
other psychosis, epilepsy, 
psychoneurosis, coronary sclerosis 
(coronary occlusion or the anginal 
syndrome), bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that permanent 
improvement of physical or mental 
condition has been demonstrated. ... Even 
though material improvement in the 
physical or mental condition is clearly 
reflected, the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be permanent and can be maintained 
under the ordinary conditions of life, 
i.e., while employed, or, if unemployed, 
while actively seeking employment.

However, the Board finds that this error does not compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(c).  The Court has held that 
failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  Fugo, 6 Vet. App.  at 44.  Moreover, the Board 
notes that while neither the June 1954 rating decision nor 
the February 1955 Board decision specifically cited to either 
of these regulations, the medical evidence of record at that 
time did indicate that there had been a permanent improvement 
in the overall right arm disability from the time of the 
initial grant of service connection in April 1952.  
Specifically, the record reflects that the initial grant of 
the 30 percent rating was in large part because of the 
reported two fractures of the right arm, and that later 
medical evidence indicated that there were no such fractures.  

As noted above, it was initially reported that the veteran 
had sustained simple fractures of the right radius and ulna, 
and this was included as part of the initial service-
connected disability in the April 1952 rating decision.  
However, when he was examined in April 1954, X-rays were 
normal.  Additionally, it was noted in the examination report 
that the veteran had stated that, due to the original amount 
of swelling about the elbow when he was evacuated, he was 
erroneously diagnosed as having a fracture of the elbow.  
Thus, there was clear medical evidence of a permanent 
physical improvement in the service-connected right arm 
disability from what was known at the time of the original 
grant of service connection.  As such, the relevant medical 
evidence on file at that time supported the Board's finding 
that the criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right arm were not 
met.  The medical evidence on file at the time of the 
February 1955 Board decision also supported a finding that 
the schedular criteria for a rating in excess of 10 percent 
for residuals of a shell fragment wound of the right hip were 
not met. 

The Board further notes that the letter informing the veteran 
of the June 1954 rating decision specifically stated that the 
reduction was due to the fact that an improvement had been 
shown in his condition.  The rating decision itself also 
indicated that this improvement was due to the fact that the 
medical evidence showed he had not sustained fractures in the 
right ulna and radius, as it was no longer included as part 
of the service-connected disability.  Accordingly, it appears 
that even though PR&R 1172(A) were not specifically cited to 
in the June 1954 rating decision, the relevant provisions 
were considered.  Moreover, the Board stated in the February 
1955 decision that it had "reviewed all of the clinical and 
other data relating to the degree of disability resulting 
from the wound residuals and other service-connected 
conditions," and that, based on this review, ratings in 
excess of the combined disability rating of 50 percent that 
was presently assigned, were not warranted under the 
"applicable Schedular provisions" for rating disabilities.  
That conclusion can reasonably be interpreted to encompass 
consideration of the provisions of Regulation No. 2[a], pt. 
II, par. III; Department of Veterans Affairs Regulations 
1009[e] and R&PR 1172(A) in reducing the evaluation for the 
veteran's service-connected right arm disability; i.e., 
whether the reduction of the rating was proper.

The contentions that the medical evidence supported a higher 
rating for the service-connected residuals of a shell 
fragment wound of the right arm and a right hip disability 
under the rating criteria constitutes no more than a 
disagreement as to how the facts were weighed or evaluated.  
Such allegations do not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3); see also Russell, supra; Fugo, supra.

For the reasons stated above, the Board finds that the 
February 1955 Board decision correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.  Consequently, the 
Board concludes that the February 1955 Board decision did not 
contain CUE, and, therefore, the CUE motion must be denied.
ORDER

Inasmuch as the February 1955 Board decision did not contain 
CUE, the CUE motion is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



